Detailed Action

Citation
In NR, bandwidth part (BWP) switching for a UE is challenging since time must be allocated to reconfigure the RF where the new RF may be on a different carrier. The application is directed to an efficient BWP switching method by accurately accounting for the BWP switching delay – and in particular the termination time;  The inventors are using the K0/K2 parameters, typically used for a different purposes to define a BWP transition time and specifically an interruption period.

Examiner cites Ang United States Patent Application 20190261405 who teaches of using the K0/K2 parameters in relations to BWP switching; However Ang does not teach of an interruption time of the serving cell of the UE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by correspondence with Brian Moore (Attorney No. 75,793) on May 7, 2021.  

	
Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:
	1. (Proposed Amendment) An apparatus, comprising:
	a memory; and
	processing circuitry in communication with the memory, wherein to configure a user equipment (UE) for active bandwidth part (BWP) switching, the processing circuitry is configured to:
(DCI) received on a physical downlink control channel (PDCCH), the DCI including a BWP indicator for switching the active BWP from a first BWP to a second BWP of a plurality of BWPs, wherein the DCI indicates one of an active downlink (DL) BWP switch or an active uplink (UL) BWP switch; and
		switch the active BWP from the first BWP to the second BWP during a transition time, wherein the transition time is a time duration , when the DCI indicates active DL BWP switch, or K2, when the DCI indicates active UL BWP switchand wherein is not expected to transmit or receive data in a serving cell of the UE during at least a portion of the transition time ending at the slot indicated by K0 or K2

	2. (Previously Presented) The apparatus of claim 1,
	wherein the processing circuitry is further configured to:
		perform encoding of uplink data while decoding the DCI, the uplink data for transmission within the serving cell.

	3. (Previously Presented) The apparatus of claim 1, 
	wherein the processing circuitry is further configured to:
		perform decoding of downlink data while decoding the DCI, the downlink data received from a base station within the serving cell.

	4. (Previously Presented) The apparatus of claim 1, 
	wherein to reconfigure radio frequency (RF) and baseband parameters, the processing circuitry is further configured to: perform phase locked loop (PLL) resettling and synthesizer re-programming associated with a transceiver circuit of the UE, based on a center frequency of the active BWP after the switching.

	5. (Previously Presented) The apparatus of claim 1, 
	wherein to reconfigure radio frequency (RF) and baseband parameters, the processing circuitry is further configured to: adjust a center frequency of a transceiver circuit of the UE to a center frequency of the active BWP after the switching.

	6. (Cancelled) 

	7. (Previously Presented) The apparatus of claim 1, 
	wherein the BWP indicator is a BWP index of the second BWP of the plurality of BWPs.

	8. (Previously Presented) The apparatus of claim 1,
	 wherein, when the DCI is received in slot N, reconfiguring of radio frequency (RF) and baseband parameters concludes at an end of slot (N+M+1), and the BWP switching delay is from a start of slot N to the end of slot (N+M+1), wherein N and M are integers.

	9. (Proposed Amedment) The apparatus of claim 8, 
	wherein the portion of the transition time the UE is not expected to transmit or receive data in the serving cell of the UEN and the end of slot (N+M+1). 

	10. (Cancelled)

	11. (Proposed Amendment) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a base station (BS) operating in a SG network, the instructions to configure the one or more processors for active bandwidth part (BWP) switching during Previously Presented Radio (NR) communications and to cause the BS to:
	encode downlink control information (DCI) for transmission to a user equipment (UE) on a physical downlink control channel (PDCCH), the DCI including a BWP indicator for switching the active BWP from a first BWP to second BWP of a plurality of BWPs, wherein the DCI indicates one of an active downlink (DL) BWP switch or an active uplink (UL) BWP switch;
	wherein radio resource control (RRC) during a transition time, wherein the transition time is a time duration , when the DCI indicates active DL BWP switch, or K2, when the DCI indicates active UL BWP switchand wherein is not expected to transmit or receive data in a serving cell of the UE during at least a portion of the transition time ending at the slot indicated by K0 or K2

	12. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein the BWP indicator is a BWP index of the second BWP of the plurality of BWPs.

	13. (Proposed Amendment) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) operating in a 5G network, the instructions to configure the one or more processors for active bandwidth part (BWP) switching during Previously Presented Radio (NR) communications and to cause the UE to:
	decode downlink control information (DCI) received on a physical downlink control channel (PDCCH), the DCI including a BWP indicator for switching the active BWP from, wherein the DCI indicates one of an active downlink (DL) BWP switch or an active uplink (UL) BWP switch; and
	switch the active BWP from the first BWP to the second BWP during a transition time, wherein the transition time is a time duration , when the DCI indicates active DL BWP switch, or K2, when the DCI indicates active UL BWP switchand wherein is not expected to transmit or receive data in a serving cell of the UE during at least a portion of the transition time ending at the slot indicated by K0 or K2

	14. (Original) The non-transitory computer-readable storage medium of claim 13, 
	wherein the instructions cause the UE to: perform encoding of uplink data while decoding the DCI, the uplink data for transmission within the serving cell.

	15. (Original) The non-transitory computer-readable storage medium of claim 13, 
	wherein the instructions cause the UE to: perform decoding of downlink data while decoding the DCI, the downlink data received from a base station within the serving cell.

	16. (Previously Presented) The non-transitory computer-readable storage medium of claim 13,  	wherein to reconfigure radio frequency (RF) and baseband parameters, the instructions cause the UE to:  perform phase locked loop (PLL) resettling and synthesizer re-programming associated with a transceiver circuit of the UE, based on a center frequency of the active BWP after the switching.

	17. (Previously Presented) The non-transitory computer-readable storage medium of claim 13,  wherein to reconfigure radio frequency (RF) and baseband parameters, the instructions cause the UE to: adjust a center frequency of a transceiver circuit of the UE to a center frequency of the active BWP after the switching.

	18. (Previously Presented) The non-transitory computer-readable storage medium of claim 13, wherein the BWP indicator is a BWP index of the second BWP of the plurality of BWPs.

	19. (Previously Presented) The non-transitory computer-readable storage medium of claim 13, wherein, when the DCI is received in slot N, reconfiguring of radio frequency (RF) and baseband parameters concludes at an end of slot (N+M+1), and the BWP switching delay is from a start of slot N to the end of slot (N+M+1), wherein N and M are integers.

	20. (Proposed Amendment) The non-transitory computer-readable storage medium of claim 19, wherein the portion of the transition time the UE is not expected to transmit or receive data in the serving cell of the UEN and the end of slot (N+M+1).

	21. (Cancelled)

	22. (Previously Presented) The apparatus of claim 1,
	wherein the transition time includes a preparation time at the beginning of the transition wherein the UE transmits and receives.

	23. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein the transition time includes a preparation time at the beginning of the transition wherein the UE transmits and receives.


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462